DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 05/17/2022, Applicant, on 08/18/2022.
Status of Claims
Claims 1, 11, and 20 are currently amended. 
Claim 10 is canceled. 
Claims 2-9 and 12-19 were previously presented.
Claims 1-9 and 11-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 8-9 “Applicants respectfully request reconsideration. Applicants submit that the present claims fall squarely within a practical application in as much as they "generat[e] box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template; and send[] the box production instructions to the particular packaging production machine." On their face, the claims are directed towards much more than abstractly thinking about something or an abstract idea disembodied from any practical application. Further, the claims clearly do not tie up or otherwise dominate an abstract concept. Instead, the claims utilize highly advanced machinery and algorithms to determine when packaging can be tiled and which machine should be used to tile the packaging. 
For at least these reasons, Applicants respectfully request that the rejection under § 101 be withdrawn”
The examiner respectfully disagrees.
The generating production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template as argued by Applicant are nothing but instructions to cut the tiled templates. The invention is tiling box’ templates within a predetermined corrugate width to minimize material waste. After the layout of the templates is performed, instructions are sent to a machine that can manufacture the specific corrugate width to cut the templates. The Examiner does not see any practical application of improved system in tiling corrugate templates and sending the templates to be cut by a certain machine. Further, the claimed more efficient production of tiled packaging templates are nothing but business improvements and not technological improvements to the prior arts systems. 
As a result, Applicant’s arguments regarding the claims are integrated into a practical application are not persuasive. Accordingly, the Examiner maintains the rejections of the pending claims under 35 USC § 101 in the present office action
Response to Arguments - 35 USC § 103
The arguments have been fully considered and found to be persuasive.
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims “selecting a particular packaging production machine from the plurality packaging production machines based upon the particular packaging production machine comprising raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines”, nor could a person skilled in the art easily conceive of such features even in the light of common technical knowledge at the time of filing. 
The pending claims 1-9 and 11-20 are therefore distinguished from the prior art references cited by the Examiner. 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35USC § 103 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-9 and 11-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-9 and 11-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of tiling two box templates to be produced in a single packaging production machine. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “access item data identifying a plurality of items that are to be packaged; identify a first packaging template size associated with a first packaging template  that is configured to contain a first portion of the plurality of items; identify a second packaging template size associated with a second packaging template that is configured to contain a second portion of the plurality of items; identify, within a packaging design data table, that the first packaging template can be tiled with the second packaging template; determine how to allocate box production to a plurality of packaging production machines based on a collective analysis, the collective analysis including: selecting a particular packaging production machine from the plurality packaging production machines based upon the particular packaging production machine comprising raw corrugate that is large enough to tile the first packaging template and the second packaging template, wherein the particular packaging production machine comprises a width of raw corrugate that is different than a width of raw corrugate associated with at least one other packaging production machine selected from the plurality packaging production machines; generate box production instructions for the particular packaging production machine selected from the plurality of packaging production machines, the box production instructions indicating how to produce the first packaging template and the second packaging template; and send the box production instructions to the particular packaging production machine”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity because the claimed elements describe a process for manufacturing packaging boxes. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-9 and 12-19 recite certain methods of organizing human activity because the claimed elements describe a process for manufacturing packaging boxes. As a result, claims 2-9 and 12-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer system for tiling production for a pair of boxes comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The step of “sending instruction” does not integrate the abstract idea into a practical application because “sending” is an insignificant extra solution activity to the judicial exception As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for tiling production for a pair of boxes”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-9 and 12-19 do not include any additional elements beyond those recited by independent claims 1, 11, and 20. As a result, claims 2-9 and 12-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer system for tiling production for a pair of boxes comprising: one or more processors; and one or more computer-readable media having stored thereon executable instructions”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 20 further recites “A computer program product comprising one or more computer storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for tiling production for a pair of boxes”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-9 and 12-19 do not include any additional elements beyond those recited by independent claims 1, 11, and 20. As a result, claims 2-9 and 12-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 08/18/2022 necessitated the reformulation of the 35 USC § 101 and the withdrawal of the 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623